Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT F L FE D
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AR 2
UNITED STATES OF AMERICA Mak 26 2019

. CLERK U.S. DISTRICT COURT
v. Criminal No. 19-21 WEST. DIST. OF PENNSYLVANIA

JASMINE PARRISH
DONNA POREMSKI

SUPERSEDING INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorneys for said District, and submit this Superseding Indictment Memorandum
to the Court:
L THE SUPERSEDING INDICTMENT
A Federal Grand Jury returned a five-count Superseding Indictment against the

above-named defendants for alleged violations of federal law:

DEFENDANT
COUNT OFFENSE/DATE TITLE/SECTION CHARGED

Conspiracy to Commit Bank
Robbery PARRISH

l In and around January 2018 I8US.C. § 371 POREMSKI
through November 21, 2018
Armed Bank Robbery 18 U.S.C. §§ 2 and

2,3 On or about June 23, 2018 2113(d) POR NSKI
On or about September 6, 2018

4 Bank Robbery 18 U.S.C. §§ 2 and PARRISH
On or about October 18, 2018 2113(a) POREMSKI

5 Bank Robbery 18 U.S.C. §§ 2 and PARRISH

On or about November 21, 2018 2113(a)

 

 
Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 2 of 8

Il. ELEMENTS OF THE OFFENSES

A. As to Count One:

In order for the crime of Conspiracy to Commit Bank Robbery, in violation of 18
U.S.C. § 371, to be established, the government must prove all of the following essential elements
beyond a reasonable doubt:

1. That two (2) or more persons agreed to commit offenses against the United
States, as charged in the Superseding Indictment;

2. That the defendant was a party to or member of that agreement;

3. That the defendant joined the agreement or conspiracy knowing of its
objective to commit an offense against the United States and intending to join together with at least
one other alleged conspirator to achieve that objective; that is, that the defendant and at least one
other alleged conspirator shared a unity of purpose and the intent to achieve a common goal or
objective to commit an offense against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objective of the agreement.

Third Circuit Model Criminal Jury Instruction 6.18.371A.

B. As to Counts Two and Three:

In order for the crime of Armed Bank Robbery, in violation of 18 U.S.C. §§ 2 and
2113(d), to be established, the government must prove all of the following essential elements
beyond a reasonable doubt:

1. That the defendant took money that was in the care, custody, or possession

of the bank named in the Superseding Indictment, or from the bank while others, namely

employees of the bank, were present;

 

 

 
Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 3 of 8

2. That the defendant used force, violence, or intimidation;

3. That the defendant intentionally put the lives of the employees of the bank
named in the Superseding Indictment in jeopardy by the use of a dangerous weapon or device
while taking the money; and

4. The deposits of the bank named in the Superseding Indictment were then
insured by the Federal Deposit Insurance Corporation.

Third Circuit Model Criminal Jury Instruction 6.18.2113D.

C. As to Counts Four and Five:

In order for the crime of Bank Robbery, in violation of 18 U.S.C. §§ 2 and 2113(a),
to be established, the government must prove all of the following essential elements beyond a
reasonable doubt:

1. That the defendant took money that was in the care, custody, or possession
of the banked named in the Superseding Indictment, or from the bank, while others, namely
employees of the bank, were present;

2. That the defendant used force, violence, or intimidation;

3. The deposits of the bank named in the Superseding Indictment were then

insured by the Federal Deposit Insurance Corporation.
Third Circuit Model Criminal Jury Instruction 6.18.2113D.

il. PENALTIES
A. As to Count One: Conspiracy to Commit Bank Robbery (18 U.S.C. §
371):
1. A term of imprisonment of not more than five (5) years (18 U.S.C. § 371);

2. A fine not more than the greater of;

(a) $250,000 (18 U.S.C. § 3571(b)(3));

 

 

 
Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 4 of 8

or
(b) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than

the defendant, unless the imposition of this alternative fine would unduly complicate or prolong

the sentencing process (18 U.S.C. § 3571(d));

3. A term of supervised release of not more than three (3) years (18 U.S.C. §
3583);

4, Any or all of the above.

B. As to Counts Two and Three: Armed Bank Robbery (18 U.S.C. §§ 2
and 2113(d)):

1. A term of imprisonment of not more than twenty-five (25) years (18 U.S.C.
§ 2113(d)).

2. A fine of not more than the greater of:

(a) $250,000 (18 U.S.C. § 3571(b)(3));
or
(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d)).
3. A term of supervised release of not more than five (5) years (18 U.S.C. §

3583).

4. Any or all of the above.

 

 
Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 5 of 8

C. As to Counts Four and Five: Bank Robbery (18 U.S.C. §§ 2 and
2113(a)):
1. A term of imprisonment of not more than twenty (20) years (18 U.S.C. §
2113(a));
2. A fine of not more than the greater of:
(a) $250,000 (18 U.S.C. § 3571(b)(3));
or
(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
3. A term of supervised release of not more than three (3) years (18 U.S.C. §
3583);
4. Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution may be required in this case, together with any authorized penalty, as

part of the defendant’s sentence, pursuant to 18 U.S.C. §§ 3663A, and 3664.

 

 
Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 6 of 8

VI. FORFEITURE

As set forth in the Superseding Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

 
    
 
      
 

SCOTT W. BRAD
United States

LP

i?

a
ii . ~
REBEGCHL. SILINSKI
Assistant United States Attorney
PA ID No. 320774

 

 

 
 

Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 7 of 8

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA MAR °6 201Y
CLERK U.S. DISTRICT COURT
UNITED STATES OF AMERICA WEST, DIST. OF PENNSYLVANIA
Vv. Criminal No. 19-21
DONNA POREMSKI

MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be
issued for the apprehension of defendant Donna Poremski, upon the grounds that a Superseding
Indictment has been returned in the above-captioned criminal case charging the defendant with
violations of 18 U.S.C. §§ 2, 371, 2113(a), and §2113(d).

Recommended bond: Detention.

Respectfully submitted,

a

     

 

RBRECCA L.SILINSKI <7” ~~

Assistant United States Attorney
PA ID No. 320774

 
 

Case 2:19-cr-00021-NBF Document 23 Filed 03/26/19 Page 8 of 8

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA MAR #6 2019
CLERK U.S, DISTRICT COURT
UNITED STATES OF AMERICA WEST. DIST. OF PENNSYLVANIA
Vv. Criminal No. 19-21
DONNA POREMSKI
ORDER

AND NOW, to wit, this Ale th day of March, 2019, upon consideration of the
Motion for Arrest Warrant, heretofore filed by the United States of America, it is hereby
ORDERED that said Motion is GRANTED.

It is further ORDERED that an Arrest Warrant shall issue for the apprehension of
defendant Donna Poremski.

Bond shall be set by the United States Magistrate Judge.

Macha Blly

UNITED STATESWAGISTRATE /PDGE

cc: United States Attorney

 

 
